RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 8/30/2021 have been received. In the response filed on 8/30/2021, claims 1, 3, 9, 16, 18, and 19 were amended; and claim 21 was added. 
Claims 1, 3-9, and 11-21 are pending. Claims 12-15 and 20 are withdrawn from consideration. Claims 2 and 10 are cancelled. Claims 1, 3-9, 11, 16-19, and 21 are rejected.

Withdrawn Rejections
The objection to claim 16, made of record in the office action mailed on 3/12/2021, has been withdrawn due to applicant’s amendment filed on 8/30/2021.
The 35 USC 102 rejections of claims 1 and 9 as anticipated by Boyle, made of record in the office action mailed on 3/12/2021, have been withdrawn due to applicant’s amendment filed on 8/30/2021.
The 35 USC 102 rejections of claims 1, 3, 4, 8, 9, 16, and 19 as anticipated by Bernacchi, made of record in the office action mailed on 3/12/2021, have been withdrawn due to applicant’s amendment filed on 8/30/2021.
The 35 USC 102 rejections of claims 1, 8, 9, 17, and 19 as anticipated by Buemi, made of record in the office action mailed on 3/12/2021, have been withdrawn due to applicant’s amendment filed on 8/30/2021.

The 35 USC 103 rejections of claims 5 and 6 as obvious over Phelps in view of Poarch and Wells, made of record in the office action mailed on 3/12/2021, have been withdrawn due to applicant’s amendment filed on 8/30/2021.
The 35 USC 103 rejections of claims 6 and 7 as obvious over Phelps in view of Poarch and Joly, made of record in the office action mailed on 3/12/2021, have been withdrawn due to applicant’s amendment filed on 8/30/2021.

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-9, 11, 16-19, and 21 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because the meaning of the phrase “structuring the surface of the individualized shape” is not clear. Claim 1 recites “the plurality of shapes are in contact with one another to form a plurality of individualized shapes”. It is not clear which one of the “plurality of individualized shapes” is “the individualized shape” that is subjected to the structuring. It is not clear whether only one of the “plurality of individualized shapes” is subjected to structuring or whether more than one of the “plurality of individualized shapes” is subjected to structuring. 

Claim 8 is indefinite because the term “the shape” is ambiguous. Claim 8 recites the limitation "the shape" in line 1. Claim 8 depends from claim 1. Claim 1 recites “a shape” (ln. 3-4); “an individualized shape” (ln. 6); “a plurality of individualized shapes” (ln. 9); and individualized shape with a structured surface (ln. 11). It is not clear which of claim 1’s shapes is “is formed by cutting off or tearing off a piece from the base composition”.
Claim 21 is indefinite because the meaning of the phrase “wherein the individualized shape is formed from water absorption of the base composition” is not clear. Claim 21 depends from claim 1. Claim 1 recites “forming a part of the base composition into a shape”. Claim 1 does not recite a particular composition of the “base composition”. It is not clear whether the base composition comprises water and the shape absorbs the water to form the individualized shape or whether the shape (ln. 5) absorbs water from the water bath to form the individualized shape. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of pre-AIA  35 U.S.C. 102(b):
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of 35 U.S.C. 102(A)(1):
A person shall be entitled to a patent unless –


Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(b) as being anticipated by Keszler, US 4,057,650 A. 
Regarding claim 1: Keszler discloses a method for producing an animal food product (meat products, col. 1, ln. 16). 
a) providing a base composition 
Keszler discloses providing a base composition (preparing small pieces of meat, col. 3, ln. 43). 
b) forming a part of the base composition into a shape
Keszler discloses forming a part of the base composition into a shape (mold the encased material, col. 4, ln. 61).
For clarity: Each meat piece is a part of the base composition. As each piece is molded, it is “formed into a shape”. Each shaped meat piece of base composition is a shape. See for example, figure 3 illustrating a final product (cylinder/slice) that comprises different shapes (like pieces of a puzzle). Each of the different “puzzle pieces” are part of a base composition. 
c) simmering or boiling the shape in a water bath for reshaping into an individualized shape, wherein the water bath comprises a plurality of shapes of base composition, and wherein the plurality of shapes are in contact with one another to form a plurality of individualized shapes during the simmering or boiling
Keszler discloses simmering (water temperature heating stages in temperature ranges from 105° to 115°F, col. 5, ln. 20; to 115° to 125°F, col. 5, ln. 34) the shapes (i.e., pieces of meat that are a molded product, col. 5, ln. 17-18) in a water bath (tank with the water, col. 5, ln. 17) for reshaping into an individualized shape (heating to fuze the individual meat pieces into the composite product, col. 5, ln. 4-5). 
Keszler discloses the shapes (individual meat pieces) are in contact with one another to form a plurality of individualized shapes. See for example, figure 3 illustrating a final product (cylinder/slice) that comprises different shapes (like pieces of a puzzle). Each of the different “puzzle pieces”/plurality of shapes are in contact with one another. 
d) structuring the surface of the individualized shape
Keszler discloses structuring the surface of the individualized shape (cut or sliced, col. 5, ln.  59). 
e) optionally enveloping the individualized shape from step c) with either a casing or skin.
Claim Interpretation: The phrase is expressly optional. Therefore, it is not required for the prior art to teach the step for the prior art to be encompassed within the breadth of the claim.  
Regarding claim 8: Keszler discloses the shape is formed by cutting off or tearing off a piece from the base composition (cuts, col. 3, ln. 55; pieces of meat are cut, col. 5, ln. 63-64). 
Regarding claim 9: Keszler does not disclose enveloping the individualized shape from step c) with either a casing or skin. Therefore, Keszler is encompassed within the negative limitation that composition is not present in a casing and skin at least during step c). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8, 9, 11, 16, 18, 19, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Phelps et al., US 2009/0068316 A1; in view of Brunner, US 3,761,290.
Regarding claim 1: Phelps discloses a method for producing an animal food product (pet food, abstract). 
a) providing a base composition 
Phelps discloses providing a base composition (meat, para 0017). 
b) forming a part of the base composition into a shape
Phelps discloses forming a part of the base composition into a shape (slugs of meat mixture, para 0020). 
c) simmering or boiling the shape in a water bath for reshaping into an individualized shape, wherein the water bath comprises a plurality of shapes of base composition, and wherein the plurality of shapes are in contact with one another to form a plurality of individualized shapes during the simmering or boiling
Phelps discloses the shaped base composition (slugs of meat mixture) are "immersed" in the hot water vapor atmosphere inside the cooking chamber (para 0024). Phelps discloses the cooking device can be any type of cooking device (para 0025). Phelps discloses the shaped base composition (slugs of meat mixture) changes shape during cooking (para 0026). Phelps discloses the cooked slugs of meat are referred to as "meatballs" (para 0026). 
Phelps does not disclose simmering in a water bath. 
Brunner is drawn to an apparatus for cooking food, meatballs, and the like (col. 1, ln. 11-12). Brunner discloses cooking in water avoids shrinkage (col. 1, ln. 43-44; col. 4, ln. 75-76). Brunner discloses simmering (temperature of about 180-200°F, col. 1, ln. 44-45). Brunner discloses meatballs are fed into one end and carried along in the hot water by means of conveyor paddles (col. 2, ln. 13-16). Brunner discloses the paddles have holes to aid in water circulation (col. 3, ln. 15-18). Brunner discloses the meatballs being fed into the vessel at inlet plate (#35) are carried positively and progressively forward through the water to the outlet chute (#15, col. 3, ln. 26-29). Brunner discloses the meatball cooker and conveyor belt (#43) in operation, the meatballs are continuously rolling down chute (#15) and are carried along by conveyor belt (#43) and dumped into the chute (#49, col. 4, ln. 15-18). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute cooking via immersion in a hot water vapor atmosphere or any type of cooking device, as taught in Phelps, with cooking in simmering water, as taught in Brunner, to obtain a method for producing an animal food product wherein a plurality of shapes (meatballs) are simmered in a water bath. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the 
With respect to the shapes being “in contact with one another”: Brunner illustrates the shapes in contact with one another in the water bath. See Brunner Fig. 3 below:

    PNG
    media_image1.png
    286
    467
    media_image1.png
    Greyscale


Furthermore, one having ordinary skill in the art at the time the invention was filed would expect the meatballs to contact other meatballs as the paddles move the meatballs through the water. Brunner discloses the meatballs are continuously fed into one end, carried along in the hot water by means of conveyor paddles (col. 2, ln. 13-16), and continuously rolling down the exit chute (#15). Brunner discloses the paddles have holes to allow water to circulate (col. 3, ln. 16-18). Brunner illustrates the shapes in contact with one another in the water bath (see fig. 3 above). Therefore, one having ordinary skill in the art at the time the invention was filed would expect the meatballs to contact other meatballs as the plurality of meatballs are pushed though the water bath. 

With respect to the “plurality of individualized shapes”: Brunner discloses a plurality of shapes (meatballs, col. 2, ln. 13-14) enter the apparatus and a plurality of cooked meatballs exit the apparatus (col. 4, ln. 16). The uncooked meatballs represent the “shape” and the cooked meatballs represent the “individualized shapes”. 
d) structuring the surface of the individualized shape
Phelps discloses introducing a structure (grill-marks, para 0027) into a surface of the shape (impressed upon one side of the slugs, para 0027) after the simmering or boiling of step c) (after cooking device, para 0027).
e) optionally enveloping the shape from step c) with either a casing or skin
Claim Interpretation: The phrase is expressly optional. Therefore, it is not required for the prior art to teach the step for the prior art to be encompassed within the breadth of the claim.  
Regarding claim 3: Phelps discloses applying a coating (liquid applied via a spraying device, para 0028) comprising a flavoring (caramel and/or vinegar, para 0027) 
Regarding claim 4: Phelps discloses drying the coating (heated in broiler device, para 0030, causing Maillard reactions, para 0029).
Regarding claim 6: Phelps illustrates the drying device (broiler) as a tunnel (#20, figs. 1, 3B, and 3C, para 0027).  
Regarding claim 8: Phelps discloses the shape is formed by cutting off or tearing off a piece from the base composition (cutting device, para 0023). 
Regarding claim 9: Phelps and Brunner do not disclose the composition is in a case. Phelps and Brunner do not disclose the composition is in a skin. Therefore, Phelps and Brunner are encompassed within the negative limitation that composition is not present in a casing and skin at least during step c).
Regarding claim 11: Phelps and Brunner do not expressly state the forming in step b) produces shapes in slice form. However, it would have been obvious to one having ordinary skill in the art to make the shape a slice because it has been held that changes in shape are prima facie obvious. MPEP 2144.04 IV B.
Regarding claim 16: Phelps discloses the drying is performed by heating at a drying temperature for a drying time (para 0030). 
Regarding claim 18: Phelps discloses introducing a structure (grill-marks, para 0027) by embossing (wire mesh of conveyors are impressed upon one side of the slugs, para 0027). Additionally, Phelps discloses introducing a structure performed by branding (para 0030). Branding is encompassed within the breadth of the recited stamping because contact is required to form the brand on the food product. 
Regarding claim 19: Phelps discloses the individualized shape from step c) is enveloped with either a casing or skin as performed in step d) (pouches of flexible plastic are filled with the portions of meat pieces, para 0033). 
Regarding claim 21: Phelps discloses cooking changes the shape (para 0026). Phelps discloses cooking in water vapor (para 0024). Brunner suggests the conventional nature of cooking meatballs in a water bath (col. 2, ln. 13-16). As such, one having ordinary skill in the art would expect some amount of water absorption during the cooking, which forms the individualized shape. 
Claims 5 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Phelps et al., US 2009/0068316 A1; in view of Brunner, US 3,761,290; as applied to claims 1, 3, 4, 6, 8, 9, 11, 16, 18, 19, and 21 above, and in further view of Wells et al., US 4,245,613 A.
Phelps in view of Brunner is relied on as above. 
Phelps does not disclose the drying temperature is varied during the drying time. 
Wells is drawn to a tunnel oven (title). Wells discloses the tunnel oven provides preselected accurate temperatures in each tunnel of the oven for accurate, stable, predictable, repeatable heating of products therein (col. 3, ln. 4-8). Wells discloses the tunnel oven can broil (col. 11, ln. 35). Wells discloses the temperature varies by no more than about 30°F to 50°F (col. 15, ln. 54-57). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to use a broiler, as taught in Phelps, wherein the broiler is a tunnel oven that varies temperature by no more than about 30°F to 50°F, as taught in Wells, to obtain a method for producing an animal food product wherein the drying temperature is varied during the drying time. One of ordinary skill in the art at the time the invention was filed would have been motivated to use the tunnel oven because it provides preselected accurate temperatures in each tunnel of the oven for accurate, stable, predictable, repeatable heating of products therein (Wells, col. 3, ln. 4-8).

Claims 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Phelps et al., US 2009/0068316 A1; in view of Brunner, US 3,761,290; as applied to claims 1, 3, 4, 6, 8, 9, 11, 16, 18, 19, and 21 above, and in further view of Joly et al., US 2010/0316777 A1. 
Phelps in view of Brunner is relied on as above. Phelps discloses adding a coating (para 0028) prior to drying (broiler). Phelps discloses the coating adds color and flavor to the product (para 0028). 
Phelps in view of Brunner does not disclose adding smoke in the drying tunnel. 
Joly is drawn to a method and apparatus for smoking food products (abstract). Joly discloses smoking is the process of flavoring or cooking food by exposing it to smoke (para 0003). Joly discloses smoke can enhance the flavor of food products, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to provide a coating comprising a flavor and color, as taught in Phelps, wherein the coating comprising flavor and coloring is smoke that is provided in a tunnel, as taught in Joly, to obtain a method for producing an animal food product wherein smoke is added in a drying tunnel. One of ordinary skill in the art at the time the invention was filed would have been motivated to add smoke to the food product in the drying tunnel to enhance the flavor of food product (Joly, para 0003) in which the method permits objective determinations of the amount of smoke flavor received by a smoked food product, which provides a useful measure of the quality and consistency of smoked food products (Joly, para 0005). 

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Phelps et al., US 2009/0068316 A1; in view of Brunner, US 3,761,290; as applied to claims 1, 3, 4, 6, 8, 9, 11, 16, 18, 19, and 21 above, and in further view of Stein, The Recipe Behind The Best Meatballs Dick Stein Has Ever Made
Phelps in view of Brunner is relied on as above. 
Phelps in view of Brunner does not disclose the base composition comprises gelatin. 
Stein is drawn to meatballs. Stein discloses mixing gelatin with the meat mix (p. 2, 2nd para). Stein discloses adding gelatin makes “for a juicier end product with a nice mouth feel” (p. 2, 2nd para).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a shape (meatball), as taught in Phelps, wherein the base composition comprises gelatin, as taught in Stein, to obtain a method for nd para).
Additionally, the discussion on In re Levin applies here as above. Adding gelatin to meat mix that is made into meatballs represents nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.

Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive. 
35 USC 102 Rejections
Applicant argues Keszler does not disclose the simmering or boiling forms a plurality of individualized shapes (remarks, p. 7). Examiner is not persuaded by this argument. Keszler discloses a product comprising a plurality of individualized shapes. See figure 3 below. Note that each arrow represents an individual shape. 

    PNG
    media_image2.png
    351
    530
    media_image2.png
    Greyscale


35 USC 103
Applicant's arguments with respect to Phelps in view of Poarch have been considered but are moot in view of the new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619